IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE                                     S3
                                                                                     o


STATE OF WASHINGTON,                              No. 71349-3-1                      £o
                      Respondent,

      v.                                                                             c




JOHN C. JACKSON,                                 UNPUBLISHED OPINION


                      Appellant.                  FILED: December 29, 2014


      PER CURIAM. John Jackson challenges his conviction for second degree

burglary. His court-appointed attorney has filed a motion to withdraw on the ground that

there is no basis for a good faith argument on review. Pursuant to State v. Theobald,

78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw must:

      (1) be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. (2) A copy of counsel's brief should be
      furnished the indigent and (3) time allowed him to raise any points that he
      chooses; (4) the court-not counsel-then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

      This procedure has been followed. Jackson's counsel on appeal filed a brief with

the motion to withdraw. Jackson was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. Jackson did not file a

supplemental brief.

       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has
No. 71349-3-1/2



independently reviewed the entire record. The court specifically considered the
following potential issue raised by counsel:

          Did the State prove each element of the offense beyond a reasonable doubt?

       The issue raised by counsel is wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                               FOR THE COURT: